aDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hassel et al. (US 2018/0133804A1), as cited in the IDS filed 03/05/2020, hereinafter referred to as “Hassell”, in view of Eonta et al (US 2016/0052060 A1), as cited in Paragraph [0030] of the instant specification as US 9,925,591, hereinafter referred to as Eonta. 
Regarding claim 1, Hassel discloses a method for manufacturing metal components comprising: providing a waste feedstock having a predictable chemical composition (Paragraph [0015]-[0016]: beneficial for high value scrap to be recycled… to produce material with chemistry and properties of the 
As to claim 1, Hassel discloses in claim 11 and in the Abstract a process that “includes heating the metal chips to form a melt, removing the impurities from the melt, deoxidizing the melt and atomizing 
However, Eonta discloses a metallurgical system for producing metals and metal alloys that includes a fluid cooled mixing cold hearth process (Abstract) having fluid cooled walls and a melting cavity configured to hold a raw material for melting into a molten metal, and an induction coil configured to generate an electromagnetic field for stirring and heating the raw material (Paragraph [0006]). Eonta further discloses that the metallurgical system includes an atomization system to atomize the molten metal to generate a metal powder having particles with a desired shape and particle size (Paragraph [0009]). Hassel also discloses a similar process in Claim 11, that “includes heating the metal chips to form a melt, removing the impurities from the melt, deoxidizing the melt and atomizing the melt to form metal powder”. Eonta teaches that a cold hearth mixing process is used to form metal alloy powders in order to produce particles that have a desired shape and particle size (Paragraph [0009]). Furthermore, Eonta teaches that a cold hearth mixing process improves the process for producing metals and metal alloys (Paragraph [0005]), provides a method to hold raw materials for melting into a molten metal (Paragraph [0011]), increases thermal efficiency (Paragraph [0034]), allows for efficient heat transfer (Paragraph [0031]), and allows for inclusions to be removed from the molten metal which allows for a more purified high quality alloy composition (Paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manufacturing method of Hassel with a cold heart mixing process as disclosed in Eonta in order to control the shape and particle size of the alloy particles, improve the process for producing metals and metal alloys, provide a method to hold raw materials for melting into a molten metal, increase thermal efficiency, allow for efficient heat transfer, and/or to 
Regarding claim 2, Hassel modified by Eonta discloses recovering metal chips and comminuted alloy scrap components may be cleaned and sorted in preparation for melting (i.e., post-melt chemical analysis) (Hassel; Paragraph [0016])
Regarding claim 3, Hassel modified by Eonta discloses the waste feedstock comprises a used alloy powder (Hassel; Paragraph [0001]: the use of recycled alloys to manufacture components) (Hassel; Paragraph [0008]: the recycled powder may then be used to build features on the part by an additive manufacturing process).
Regarding claim 4, Hassel modified by Eonta discloses the waste feedstock comprises recycled aircraft components by teaching of a manufacturing process where expensive high performance alloy chips are used as revert in metal recycling (Hassel; Paragraph [0011]). Hassel further discloses that subtractive manufacturing processes of aerospace components produce a large amount of metal chips of expensive alloys such as Ti-6A1-4V (Hassel; Paragraph [0006]). Hassel discloses a manufacturing process to form alloy powder from the high performance alloy chips obtained from aerospace components (Hassel; Paragraph [0011]).
Regarding claim 5, Hassel modified by Eonta further discloses correcting the chemical composition of the waste feedstock using additives added during the cold hearth mixing process to achieve an alloy composition that includes the additives (Hassel; Paragraph [0035]).
Regarding claim 6, Hassel modified by Eonta discloses wherein the alloy powder comprises a titanium-based powder (Hassel; Paragraph [0010]; alloys of particular interest in the present disclosure include… titanium based alloys).

Regarding claim 8, Hassel modified by Eonta discloses wherein the additive manufacturing system comprises a laser metal deposition (LMD) system (Hassel; Paragraph [0007]: produce by additive manufacturing system… powder base directed energy deposition) (Hassel; Paragraph [0024]: direct energy deposition includes all processes where focused energy generates a melt pool in which feedstock is deposited… this process may use a laser). Although Hassel does not exactly disclose the term “laser metal deposition”, it is understood that the direct energy deposition method of Hassel in Paragraph [0024] is directed towards LMD because it uses a laser heat source to melt and deposit a feedstock. Therefore, Hassel teaches the laser metal deposition system of the claimed invention. 
Regarding claim 9, Hassel modified by Eonta discloses wherein the additive manufacturing system comprises an electron beam melting (EBM) system (Hassel; Paragraph [0007]: produce by additive manufacturing system… electron beam melting).
Regarding claim 10, Hassel discloses a method for manufacturing titanium-based alloy components (Paragraph [0010]; alloys of particular interest in the present disclosure include… titanium based alloys) comprising: providing a waste feedstock having a predictable and correctable chemical composition (Paragraph [0015]-[0016]: beneficial for high value scrap to be recycled… to produce material with chemistry and properties of the original alloy… recovered metal chips (step 20) and comminuted alloy scrap components (step34) may be cleaned and sorted in preparation for melting); producing an additive manufacturing (AM) grade alloy powder from the waste feedstock (Claim 11: a method of forming a recycled metal alloy component by additive manufacturing… heating the clean, sorted metal chips to form a melt; removing impurities from the melt; deoxidizing the melt; atomizing the melt to form metal alloy powder); correcting a composition of the waste feedstock using additives 
As to claim 10, Hassel discloses in claim 11 and in the Abstract a process that “includes heating the metal chips to form a melt, removing the impurities from the melt, deoxidizing the melt and atomizing the melt to form metal powder”.  Hassel does not explicitly disclose the term, “cold hearth mixing process”, therefore Eonta is brought in to further support that the process of Hassell is a cold hearth mixing process.  
However, Eonta discloses a metallurgical system for producing metals and metal alloys that includes a fluid cooled mixing cold hearth process (Abstract) having fluid cooled walls and a melting cavity configured to hold a raw material for melting into a molten metal, and an induction coil configured to generate an electromagnetic field for stirring and heating the raw material (Paragraph [0006]). Eonta further discloses that the metallurgical system includes an atomization system to atomize the molten metal to generate a metal powder having particles with a desired shape and particle size (Paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manufacturing method of Hassel with a cold heart mixing process as disclosed in Eonta in order to control the shape and particle size of the alloy particles, improve the process for producing metals and metal alloys, provide a method to hold raw materials for melting into a molten metal, increase thermal efficiency, allow for efficient heat transfer, and/or to remove inclusions from the molten metal which allows for a more purified high quality alloy composition, as disclosed above.
Regarding claim 11, Hassel modified by Eonta discloses the additive manufacturing system comprises a laser powder bed fusion (LPBF) system (Hassel; Paragraph [0007]: produce by additive manufacturing system… laser powder bed fusion) and the alloy powder comprises a titanium alloy powder (Hassel; Paragraph [0010]; alloys of particular interest in the present disclosure include… titanium based alloys).
Regarding claim 12, as discussed above, Hassel modified by Eonta discloses the additive manufacturing system comprises a laser metal deposition (LMD) system (Hassel; Paragraph [0007]: produce by additive manufacturing system… powder base directed energy deposition) (Hassel; 
Regarding claim 13, Hassel modified by Eonta discloses the additive manufacturing system comprises an electron beam melting (EBM) system (Hassel; Paragraph [0007]: produce by additive manufacturing system… electron beam melting) and the alloy powder comprises a titanium alloy powder (Hassel; Paragraph [0010]; alloys of particular interest in the present disclosure include… titanium based alloys).
Regarding claim 14, Hassel modified by Eonta discloses the waste feedstock comprises a used alloy powder (Hassel; Paragraph [0001]: the use of recycled alloys to manufacture components) (Hassel; Paragraph [0008]: the recycled powder may then be used to build features on the part by an additive manufacturing process).
Regarding claim 15, Hassel modified by Eonta discloses the waste feedstock comprises recycled aircraft components by teaching of a manufacturing process where expensive high performance alloy chips are used as revert in metal recycling (Hassel; Paragraph [0011]). Hassel further discloses that subtractive manufacturing processes of aerospace components produce a large amount of metal chips of expensive alloys such as Ti-6A1-4V (Hassel; Paragraph [0006]). Hassel discloses a manufacturing process to form alloy powder from the high performance alloy chips obtained from aerospace components (Hassel; Paragraph [0011]).
Response to Arguments
Applicant’s arguments, see P.6, filed 12/20/21, with respect to the previous rejection of claims 1-15 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the current 
Applicant’s arguments, see P.6-11, filed 12/20/2021, with respect to the previous rejection of claims 1-15 as being unpatentable over Hassel et al. (US 2018/0133804A1), in view of Eonta et al (US 2016/0052060 A1) has been fully considered but they are not found persuasive. 
Applicant argues regarding claim 1, that Hassel does not disclose the step producing an additive manufacturing grade alloy powder using a cold hearth mixing process and atomization. Applicant argues that Hassel also does not disclose the step of controlling the producing of the AM grade alloy powder such that the properties of the particles engineer the Am grade alloy powder and argues that Hassell does not teach the controlling step of multiple properties of the particles using a cold hearth mixing process. Applicant argues that the present method utilizes the concept of a waste feedstock having a predictable chemical composition to eliminate additional testing so that the waste feedstock can be further engineered to a desired chemical composition. 
Applicant argues regarding claim 1, that Eonta does not disclose the individual steps of providing a waste feedstock having a predictable chemical composition, and controlling the producing of the AM grade alloy powder such that the properties of the particles engineer the AM grade alloy powder for use in an additive manufacturing system to perform an additive manufacturing process. 
In response, Examiner notes, as discussed in the 35 U.S.C. 103 rejection of claim 1 above, that Hassel discloses in claim 11 and in the Abstract a process that “includes heating the metal chips to form a melt, removing the impurities from the melt, deoxidizing the melt and atomizing the melt to form metal powder”.  Examiner interprets the phrase above as a “cold hearth mixing process”, as it is known in the art that heating metal to for a melt, deoxidizing, and atomizing the melt encompasses a cold hearth mixing process. The teachings of Eonta are brought in to further support that the “heating the metal chips to form a melt, removing the impurities from the melt, deoxidizing the melt and atomizing 
Hassel discloses that the powders can be classified and sorted according to size (Paragraph [0022]), which is one of the plurality of properties including a particle size distribution disclosed in Claim 1 of the instant invention. Applicant argues that Hassel also does not disclose the step of controlling the 
Applicant argues that the present method utilizes the concept of a waste feedstock having a predictable chemical composition to eliminate additional testing so that the waste feedstock can be further engineered to a desired chemical composition. The term “predictable” is not indefinite, but the term is broad and is defined by the instant specification in Paragraph [0028] of the instant specification as : “Ideally, a batch is composed of scrap from a single source material. This makes the composition relatively easy to predict and correct. When the waste feedstock is inconsistent, however, predictive analysis is not sufficient. For inconsistent waste feedstock, a poste-melt chemical analysis can be performed to determine the composition of the material. After the mixed-scraped composition is determined, the alloy can be corrected to its desired composition”. Hassel also discloses a similar process in Claim 11, that “includes heating the metal chips to form a melt, removing the impurities from the melt, deoxidizing the melt and atomizing the melt to form metal powder”. Hassel also discloses the benefit of the process disclosed is that it avoids the downgrading of metal chips by utilizing the alloy as feedstock to a metal atomization process in which metal powder is produced for additive manufacturing that has the same alloy composition as the metal chips, thereby reducing the amount of energy required to form the desired chemical composition, which is also a result of the instant invention. Hassell disclose an additive manufacturing method to form high purity alloy components (Paragraph [0023]), wherein purity is also considered to be one of the plurality of properties disclosed in claim 1 of the instant invention. The process of Hassel modified by Eonta discloses the production of a metal component 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734